Opinion by
Hurt, J.
§ 106. Forcible entry and detainer; no appeal in cases of; statute denying appeal is constitutional. In a case of forcible entry and detainer no appeal can be taken from the judgment of the county court. Certiorari is the only remedy. The statute denying the right of appeal in such cases is constitutional. [Acts 1876, p. 151.]
Note.— The above decision does not state the law as it now exists. The right of appeal is now given by statute. [R. S. art. 2455.]
§ 107. Certiorari; writ of, issued without fiat of judge, a nullity. A writ of certiorari issued by the clerk without the fiat of the judge is without authority of law, and void.
Reversed and remanded.